COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


ROXANNE POTTER
                                                                MEMORANDUM OPINION *
v.     Record No. 0102-11-3                                         PER CURIAM
                                                                    JUNE 7, 2011
ITT NIGHT VISION AND
 INDEMNITY INSURANCE COMPANY
 OF NORTH AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Roxanne Potter, pro se, on brief).

                 (Linda D. Frith; Frith Anderson & Peake, PC, on brief), for
                 appellees.


       Roxanne Potter appeals a decision of the Workers’ Compensation Commission. She

contends the commission (1) overlooked the fact that complex regional pain syndrome/reflex

sympathetic dystrophy (CRPS/RSD) affects her speech, but not her memory; (2) overlooked the

fact that CRPS/RSD begins with trauma; (3) overlooked the fact that medical evidence from

Dr. Marc Swanson established her trauma occurred in ITT Night Vision’s (employer) parking

lot; (4) overlooked the fact that medical evidence from Dr. James Chandler established her

trauma was caused by stepping into a hole in employer’s parking lot; (5) overlooked the

significance of the evidence from Breland M. Joines, PA-C and Dr. David Keilman that she had

shooting pain indicating nerve damage; (6) overlooked medical evidence from Dr. Swanson that

CRPS/RSD resulted from nerve damage she sustained in the employer’s parking lot on

December 11, 2008; (7) overlooked the fact that employer’s witness was the “wrong man”;


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
(8) erred in failing to properly enter evidence she provided into the record; (9) erred in failing to

consider photographs she labeled with arrows pointing to the location where her accident

occurred; (10) erred in overlooking the disabilities appellant suffers as a result of her

CRPS/RSD; (11) erred in overlooking evidence from the United States Environmental Protection

Agency detailing the condition of employer’s parking lot; (12) overlooked evidence from United

States Attorney John Brownlee detailing the many problems involved with conducting an

investigation of employer; (13) failed to consider excerpts from the book she authored entitled

How to Understand a Person with Complex Regional Pain Syndrome/ Reflex Sympathetic

Dystrophy; and (14) was partial and discriminated against her because she has CRPS/RSD. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. 1 Accordingly, we affirm for the reasons stated by the commission in its final opinion.

See Potter v. ITT Night Vision, VWC File No. VA000-0004-7064 (Nov. 30, 2010). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                            Affirmed.




       1
       Because we are affirming the commission’s decision on the merits, we need not address
employer’s motion to dismiss for failure to comply with Rule 5A:25.
                                           -2-